DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose an adapter circuit, wherein the adaptor circuit is arranged to reduce a distance in response to the orientation change measure, or wherein the distance is between the observer viewing position and a center position for a view circle for the Omni Directional Stereo with depth representation at the viewing region.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Wilkinson teaches an adapter circuit, wherein the adaptor circuit is arranged to reduce a distance in response to the orientation change measure, wherein the distance is between the observer viewing position and the viewing region; a distance is between the observer viewing position and a center position for a view circle (see Fig. 14; par. 0092, teaches modifying image data being generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from or towards a reference vantage position, where one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick (U.S. 2012/0249797) in view of Wilkinson (U.S. 2010/0128121) and further in view of Doh (U.S. 2017/0230633).
Regarding claim 1, Haddick teaches an apparatus for generating view images for a scene, the apparatus comprising: a memory circuit, wherein the memory circuit is arranged to store three dimensional scene data, wherein the three dimensional scene data represents the scene from a viewing region; a movement processor circuit, wherein the movement processor circuit is arranged to receive motion data, wherein the motion data is associated with a user, wherein the movement processor circuit is arranged to determine an observer viewing position and an observer viewing orientation from the motion data; an image generator circuit, wherein the image generator circuit is 
a change processor circuit, wherein the change processor circuit is arranged to determine an orientation change measure for the observer viewing orientation (see par. 0288, 0383, teaches when a sensor detects user head or eye movement, the sensor provides an output to a processor which may determine the direction, speed, amount, and rate of the user's head or eye movement, and a processor may convert this information into a suitable data structure for further processing by the processor controlling the optical assembly (which may be the same processor), where a data structure may be one or more vector quantities, e.g., the direction of the vector may define the orientation of the movement, and the length of the vector may define the rate of the movement, and teaches using the processed sensor output, the display of content is adjusted accordingly).
Haddock does not specifically teach teaches an adapter circuit, wherein the adaptor circuit is arranged to reduce a distance in response to the orientation change measure, wherein the distance is between the observer viewing position and the 
Wilkinson teaches an adapter circuit, wherein the adaptor circuit is arranged to reduce a distance in response to the orientation change measure, wherein the distance is between the observer viewing position and the viewing region; a distance is between the observer viewing position and a center position for a view circle (see Fig. 14; par. 0092, teaches modifying image data being generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from or towards a reference vantage position, where one example of such processing uses a distance from vantage position interpolator function and which monitors the viewer's distance from a reference vantage position (or away from a selected parameter value of the reference vantage position) and executes an appropriate processing algorithm as a function of that distance to approximate the modifying image that should exist at that distance from the reference vantage position, and teaches processing including a rate of change interpolator function which monitors the rate of change of such movement and executes a different processing algorithm as a function of that rate of change to approximate the modifying image that should exist at an unreferenced vantage position on the basis of that monitored rate of change).
Haddock and Wilkinson do not specifically teach the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene.
Doh teaches the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene (see par. 0022, 0077, teaches plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Haddock with the limitations as taught by Wilkinson and Doh to provide for modifying image data generated by processing reference vantage position data to modify retrieved modifying image data as a function of a viewer's detected motion (see Wilkinson, par. 0092) and to provide for image generating which provide a realistic 3D image corresponding to arbitrary movement and arbitrary rotation (see Doh par. 0009).

Regarding claims 3, 16, Wilkinson teaches the adapter circuit is arranged to gradually reduce the first distance (see Fig. 14; par. 0092, teaches modifying image data being generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from or towards a reference vantage position, where one example of such processing uses a distance from vantage position interpolator function and which monitors the viewer's distance from a reference vantage position (or away from a selected parameter value of the reference vantage position) and executes an appropriate processing algorithm as a function of that distance to approximate the modifying image that should exist at that distance from the reference vantage position, and teaches processing including a rate of change interpolator function which monitors the rate of change of such movement and executes a different processing algorithm as a function of that rate of change to approximate the modifying image that should exist at an unreferenced vantage position 

Regarding claims 6, 19, Haddock teaches the motion data comprises head motion tracking data (see par. 0399, teaches head movement tracking).

Regarding claims 7, 20, Haddick teaches the motion data comprises eye-pupil tracking data (see par. 0393, teaches an eye tracking facility using the corneal reflection and the center of the pupil as features to track over time).

Regarding claim 8, Haddick teaches the motion data comprises head motion tracking data (see par. 0399, teaches head movement tracking); and the motion data comprises eye-pupil tracking data (see par. 0393, teaches an eye tracking facility using the corneal reflection and the center of the pupil as features to track over time).  Wilkinson teaches wherein the change processor circuit is arranged to determine the orientation change measure in response to relative movements indicated by the head motion tracking data and the eye-pupil tracking data (see par. 0058, teaches a viewing device including an eyeball analyzer forming part of an eye gaze direction monitor, and teaches a viewer adjusting his direction of gaze (head motion).  Motivation for this combination has been stated in claim 1.



Regarding claim 13, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Regarding claim 14, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Haddick teaches a computer readable medium (see par. 0231).   Motivation for this combination has been stated in claim 1.  
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick (U.S. 2012/0249797) in view of Wilkinson (U.S. 2010/0128121) and further in view of Doh (U.S. 2017/0230633) and Sullivan (U.S. 2019/0286230).
Regarding claims 2, 15, Haddock does not specifically teach the adapter circuit is arranged to reduce the distance; and when the orientation change measure exceeds a threshold.
Wilkinson teaches the adapter circuit is arranged to reduce the distance (see Fig. 14; par. 0092).

Sullivan teaches if the orientation change measure exceeds a threshold (see par. 0030, teaches determining that a user's orientation and position data have changed by greater than the threshold amount to warrant a change in content display orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Haddock with the limitations as taught by Wilkinson and Doh and Sullivan to provide for modifying image data generated by processing reference vantage position data to modify retrieved modifying image data as a function of a viewer's detected motion (see Wilkinson, par. 0092) and to provide for determining if the eye gaze plane, reference zone, body part, or a combination thereof, has changed position or orientation by greater than a threshold amount (see Sullivan par. 0029).

Allowable Subject Matter
Claims 4, 5, 9-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483